Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 8, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470.
As per claim 1, Kumar et al discloses a method and apparatus (fig. 2A, 2B and 6) 
identifying a plurality of combinations of antennas based on a plurality of available antennas for a wireless communications device (col. 5, lines 26-34 ); generating, using a processing device included in a multiple-input-multiple-output (MIMO) device, a plurality of quality metrics comprising at least one quality metric for each of the identified combinations of antennas, wherein each of the at least one quality metrics represents a signal quality of a signal associated with each of the plurality of antennas, and wherein 
 	As per claim 2, Kumar et al teaches signal strength is generated from signals received from the plurality of antennas (see col. 5, lines 48-59).
As per claim 6, Kumar et al discloses RSSI value is determined. See col. 5, lines 45-50.
As per claim 8, Kumar et al teaches that the signal quality metrics includes SNR (see col. 5, line 51). 

 As per claim 11, see claim 2.
 As per claim 16, see rejection of claim 10. In addition, fig. 6 shows a second transceiver 606.
As per claim 17, see claim 2.

Claim(s) 4, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 and further in view of Thomas et al US 20170026067.
As per claim 4, Kumar et al and Chen disclose every feature of the invention specified in the claim but fail to teach the signal qualities comprises an indication of adjacent channel interferences. Thomas et al discloses at page 8, claim 12, the signal qualities comprises an indication of adjacent channel interferences. Therefore, it would have been obvious to one skill in the art to include such a limitation in Kumar et al and Chen in order to improve signal reception quality as thought by Thomas et al see at least para. [0003].
 As per claim 13, see claim 4.
As per claim 19, see claim 4.

Claim(s) 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 and further in view of Roberts US 20160241320.
As per claim 5, Kumar et al and Chen disclose every feature of the invention specified in the claim but fail to teach the signal qualities comprises one or more condition numbers computed based on eigenvalues associated  with the plurality of combination of antennas. Roberts teaches signal qualities comprises one or more condition numbers computed based on eigenvalues see at least para. [0060]. Therefore, it would have been obvious to one skill in the art to include such a teaching in Kumar et al and Chen in order to provide an improved apparatus and method as thought by Roberts see at least para. [0017].
 As per claim 14, see claim 5.
 As per claim 20, see claim 5.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 and further in view of Szini et al US 20160373170.
As per claim 7, Kumar et al and Chen disclose every feature of the invention specified in the claim but fail to teach generating a composite quality metric for each of the identified combination of antennas based at least in part on the plurality quality metrics. Szini teaches the claim concept as follows: generating a composite quality metric for each of first and second channels based on at least in part on the plurality quality metrics (Szini, abstract). It would have been obvious to one skill in the art having the benefit of the disclosure of Szini would have been motivated to generate a .

Claim(s) 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 and further in view of Cho US 20170054518.
As per claim 9, Kumar et al and Chen disclose every feature of the invention specified in the claim but fail to teach that the SNR metric is an exponential effective SNR mapping metric. Cho teaches the SNR metric is an exponential effective SNR mapping metric see at least para. [0061]. Therefore, it would have been obvious to one skill in the art to include such a limitation in Kumar et al and Chen in order to optimize  transmission rate as thought by  Cho see at least para. [0045], last two lines. 
 As per claim 15, see claim 9.
As per claim 18, see claim 9.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 and further in view of Choudhary et al US 20160233902.
As per claim 3, Kumar et al and Chen disclose every feature of the invention specified in the claim. Kumar et al further teaches in fig. 6 a first transceiver (604) (signal source) and a second transceiver (606) (signal source) but fails to teach the first 
As per claim 12, see claim 3.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejections set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,128,931 teaches the selection of at least two antennas based on similarity (highest SNR values) (col. 6, lines 23-33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633